Citation Nr: 1130929	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2011 and remanded for additional development and reajudication.  


FINDING OF FACT

Residuals of a back injury, diagnosed as degenerative disc disease were not shown during the Veteran's active duty, were not diagnosed until many years after service, and have not been shown to have developed as a result of an established event, injury, or disease during service.


CONCLUSION OF LAW

Residuals of a back injury to include degenerative disc disease were not incurred in or aggravated by service and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in April 2006, the RO informed the Veteran of its duty to assist him in substantiating the service connection claim adjudicated herein under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examination in April 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, service connection for certain diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Here, the Veteran seeks service connection for residuals of a back injury that he claims had its onset during service, particularly due to his parachute training.  Specifically, he contends that he injured his back during multiple parachute jumps in service and has had constant problems since then.  The Veteran's DD-214 form shows that he completed Airborne School and received the Parachutist Badge in 1961.  Thus, his participation in parachuting activities during active service is conceded.  

However, service treatment records (STRs) do not show any injury or complaints of back pain during the Veteran's military service.  At service separation in December 1963, given the opportunity to identify any additional history or symptoms associated with the claimed in-service back complaints, the Veteran did not indicate any specific injuries and none are documented.  Further, clinical evaluation of the Veteran's spine was within normal limits with no pertinent abnormalities noted.  
Similarly, no medical records immediately subsequent to service contain diagnoses of a pertinent back disorder.  In fact, post-service treatment records are devoid of any reference to a back disorder until an October 2003 VA magnetic resonance imaging (MRI) report which shows findings of degenerative changes throughout the Veteran's lumbar spine with moderate to severe canal stenosis at the L4-5 level.  A private treatment record dated in April 1997 notes that the Veteran had a history of degenerative joint disease, but did not indicate the joint(s) involved.  Neither examiner related the Veteran's complaints or findings to military service.  

The remaining VA outpatient treatment records dated between 2003 and 2007, show that the Veteran received periodic treatment for continued back complaints and symptoms, but again do not otherwise establish a nexus between any diagnosed disorder and his military service.  

In April 2011, the Veteran underwent VA examination to determine the nature and extent of any back disorder and to obtain an opinion as to its etiology.  The examiner reviewed the claims file in its entirety and took a detailed history of the Veteran's service, including the Veteran's positive history of parachute jumps.  The examiner referred to the Veteran's service treatment records, which were entirely negative for documentation of back injury or trauma during service.  The Veteran reported the onset of back pain since the 1960s that has gradually worsened.  X-rays of the Veteran's lumbar spine showed marked degenerative changes at L5-S1.  The clinical impression was degenerative disc disease of the Veteran's lumbar spine.  Having reviewed the record and performed an examination, the examiner concluded that, because the Veteran had a history of degenerative disc disease in his neck, it was less likely than not that the lumbar disc disease was related to service, but rather was a natural age progression.  Clearly, therefore, this examination report provides an opinion that is consistent with the Veteran's medical history and uncontroverted by any other medical evidence of record.  

In this case, the Board is unable to attribute the post-service development of the Veteran's lumbar disc disease to service.  As detailed above, he was not formally diagnosed with lumbar disc disease until nearly 40 years after his separation from service.  Moreover, even if the Board were to assume that the degenerative joint disease noted in the April 1997 private medical record pertained to the Veteran's lumbar spine, that finding, or diagnosis, did not occur until almost three-and-a-half decades after his active duty.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology, and the Veteran contends that he has suffered from residuals of a back injury since service.  However, in this case, it appears that after service the Veteran did not complain of, or receive treatment for, any symptoms referable to his back, including as a residual of the claimed in-service injury.  That is to say, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

In addition, such a long span between the conclusion of his military service and the onset of symptoms after service, and particularly only after an additional injury, is probative evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Also, the record is negative for a medical opinion linking any back disorder to service.  See Hickson, supra.  

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his hearing testimony.  As to his assertions that his back problems had their onset during service, the Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to report acute injury and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the STRs do not address any complaints or symptoms consistent with a back injury.  Instead, the Board finds it much more reasonable to conclude that any injury was acute and transitory, given that the STRs note no description of the injury that he now describes, and post-service medical records are negative for complaints, findings, or treatment of a back disorder, for at least 34 years after active duty.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional.  Therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed back disorder and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings of back symptomatology in the STRs and post-service medical records until decades after discharge-and by the VA examiner who discussed the Veteran's symptoms, complaints, and manifestations.  See Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of a back injury, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


